1

2                                                    JS-6
3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   SHARON TOLBERT,                 Case No.: CV 19-7381-DMG (MRWx)

12        Plaintiff,                 ORDER DISMISSING ACTION WITH
                                     PREJUDICE [17]
13
     v.
14
     MEDTRONIC, INC., MEDTRONIC
15   NEUROMODULATION, and DOES 1-
     50, inclusive,
16
          Defendant.
17

18

19

20

21

22

23

24

                                     1
1          Pursuant to the parties’ Stipulation of Dismissal with Prejudice filed on November

2    7, 2019 [Doc. # 17],
           IT IS HEREBY ORDERED THAT:
3
           1.     The Stipulation of Dismissal with Prejudice filed by the parties shall be, and
4
     is hereby, approved by the Court; and
5
           2.     The above-entitled action, and any and all claims made therein, shall be, and
6    hereby is, dismissed with prejudice and without costs or attorneys’ fees to any party.
7

8    DATED: November 8, 2019                       ____________________________
                                                   DOLLY M. GEE
9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
